Citation Nr: 1203017	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's degenerative joint disease of the left knee, which was initially demonstrated years after service, is causally related to the Veteran's active service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran's arthritis and/or degenerative disc disease of the lumbar spine, which were initially demonstrated years after service, are causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not incurred in, or aggravated by, active service, nor may it be presumed, to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  Chronic disability of the lumbar spine was not incurred in, or aggravated by, active service, nor may arthritis be presumed, to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in October 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also informed the appellant that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Blodgett Memorial Medical Center, Grand Rapids Radiology, Mecosta County General Hospital, Mecosta Specialists of Big Rapids, Mecosta County Medical Center, Big Rapids Orthopedics, Progressive Medical Imaging, Michigan Medical, and Drs. R.R.S. and A.T., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

The Board notes that the Veteran has not been afforded a VA medical examination in regard to his claims of entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, the service treatment records do not reveal any complaint, diagnosis, or treatment for any lumbar spine or knee disorder while in service, there is no evidence of any lumbar spine or knee disability until years after service (including the Veteran's testimony indicating no problems with the back prior to 1972 and no treatment for the back or knee until 1972), and there is no indication in the evidence that the Veteran's back or knee disorder may be related to any fall in service.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination.

The Board notes that the Veteran was denied entitlement to Social Security Administration (SSA) disability benefits in May 1997.  Review of the SSA opinion of record indicates that the Veteran requested SSA disability benefits based upon neck and arm pain from prior medical problems and surgery.  The records regarding the denial of SSA disability benefits have not been associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit  (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  Id.   

The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claims for service connection.  The SSA decision specifically states that the application for SSA disability benefits was based upon reasons other than a lumbar spine disability and a left knee disability.  Thus, a remand to obtain SSA records is not warranted and would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board notes that at a hearing before the undersigned Veterans Law Judge in September 2011, the Veteran indicated that he had upcoming treatment scheduled at VA in October or November 2011.  There are no records regarding any VA treatment associated with the claims file dated subsequent to September 2009.  At the hearing the Veteran did not specify that his treatment scheduled for October or November 2011 was for his lumbar spine or left knee disabilities and, in fact, indicated that the treatment was in regard to an ear disorder.  In addition, the Board notes that at the hearing the Veterans Law Judge afforded the Veteran a sixty day extension of time to submit additional evidence in support of his claims.  The Veteran did not submit any additional evidence or identify any additional outstanding evidence during the sixty day extension.  As the record does not reveal any additional outstanding evidence that must be obtained and associated with the claims file, the Board finds that it may proceed with adjudication.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had lumbar spine and left knee disorders related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Degenerative Joint Disease of the Left Knee

The Veteran seeks entitlement to service connection for degenerative joint disease of the left knee.  The Veteran contends that his degenerative joint disease of the left knee is related to a fall from a ladder during a fire on board the U.S.S. Enterprise while in service.  The Veteran contends that he was treated in sick bay for his injuries and was given light duty.

Review of the service treatment records does not reveal any complaint, diagnosis, or treatment for any left knee disorder.

In October 2005 the Veteran underwent arthroscopy of the left knee, chondroplasty of the femoral groove and medial femoral condyle, and partial medial meniscectomy.  The post procedure diagnosis was degenerative joint disease of the left knee and tear of the posterior horn of the medial meniscus.  In September 2007 the Veteran was diagnosed with degenerative arthritis of the left knee on X-ray examination.  In January 2008 the Veteran underwent total arthroplasty of the left knee with a diagnosis of degenerative joint disease of the left knee.

The post service treatment records reveal consistent treatment for a left knee disorder since October 2005; however, there is no evidence of record, other than the Veteran's statements, associating the Veteran's degenerative joint disease of the left knee with the Veteran's active service.

The Board finds that entitlement to service connection for degenerative joint disease of the left knee is not warranted.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any left knee condition.  Although the Veteran reports that he injured his knee when he fell down a ladder in service during a fire aboard the U.S.S. Enterprise and was treated on sick call, there is no indication in the service treatment records for any such treatment.  The post service treatment records do not reveal any complaint, diagnosis, or treatment for any left knee disorder until October 2005 and although the Veteran has received consistent treatment for left knee disorders since that time, including a total arthroplasty of the left knee, there is no indication in the medical records that the Veteran's degenerative joint disease is related to the Veteran's active service and the Veteran's reported fall during a fire aboard the U.S.S. Enterprise.  

The Veteran has not alleged continuity of symptomatology since service, and is not competent to ascribe the etiology of current left knee arthritis to service.  Medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is a simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 496-97   (1997); see Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  Although the Veteran is competent to describe symptoms, left knee arthritis is not a condition under case law that has been found to be capable of lay observation.  The determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As the presence or diagnosis of a disability of left knee arthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the left knee arthritis is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of left knee arthritis.  Although the Veteran is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has associated left knee arthritis to an injury in service.  

As the preponderance of the evidence is against a finding that the Veteran's degenerative joint disease of the left knee is related to the Veteran's active service, including any fall on the U.S.S. Enterprise, and as degenerative joint disease of the left knee did not become manifest to a degree of 10 percent or more within one year of separation from service, service connection for degenerative joint disease of the left knee is denied.

B.  Arthritis of the Lumbar Spine

The Veteran seeks entitlement to service connection for arthritis of the lumbar spine.  The Veteran contends that his arthritis of the lumbar spine is related to a fall from a ladder during a fire on board the U.S.S. Enterprise while in service.  The Veteran contends that he was treated in sick bay for his injuries and was given light duty.

Review of the service treatment records does not reveal any complaint, diagnosis, or treatment for any lumbar spine disorder.

X-ray examination of the lumbar spine for low back pain in February 1981 revealed the vertebral bodies to be normal in height and alignment.  Disc spaces were preserved and pedicles were intact.  There was no spondylosis or spondylolisthesis seen.  There was minimal myelographic contrast material in the lumbosacral subarachnoid space.  The conclusion was negative lumbar spine.

In July 1998 the Veteran was diagnosed with lumbar disk disease.

In a statement dated in October 2007 the Veteran reported that he had back problems since service.  However, at a hearing before the undersigned Veterans Law Judge in September 2009, the Veteran reported that he did not have any problem with his back from separation from service until 1972 when he was treated for an on the job injury.  (Transcript at page 12.)

The Veteran underwent a bone scan in October 2007.  The examination revealed normal bone densities throughout the lumbar spine with no increased fracture risk.  However, it was noted that there was marked degenerative arthritis and spurring which distorts the bone density values.  

Although the Veteran's post service treatment records reveal consistent complaints and treatment for back conditions since 1981, there is no indication that the Veteran's lumbar spine disorder is related to the Veteran's active service.

The Board finds that entitlement to service connection for arthritis of the lumbar spine is not warranted.  Although the Veteran reports that he was treated for back complaints on sick call after falling down stairs on the U.S.S. Enterprise, the service treatment records do not reveal any complaint, diagnosis, or treatment for any back disorder.  The Veteran has reported both that he has had back pain since service and that he did not have any back pain after service until a 1972 work place injury.  The post service treatment records do not reveal any indication that the Veteran's arthritis of the lumbar spine may be related to the Veteran's active service, including any fall in service and medical evidence of record does not reveal consistent treatment for any back disorder until 1981.  Lack of contemporaneous medical evidence is a factor that the Board can consider and weigh against a Veteran's lay evidence, however the lack of such records does not, in and of itself, render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, in addition to a lack of contemporaneous objective or medical evidence of an injury in service, the Veteran also has provided conflicting statements that he has had back pain since service and that he did not have any back pain after service until a 1972 work place injury.  In view of the foregoing, the Board finds that the Veteran is not credible as to any assertion of continuity of symptomatology.  

Moreover, he is not competent to ascribe the etiology of current lumbar disc disease, and/or arthritis, to any event in service.  Medical evidence is required to demonstrate such a relationship unless such a relationship is one which a lay person's observation is competent under case law or the condition is a simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 496-97   (1997); see Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  Although the Veteran is competent to describe symptoms, lumbar disc disease, and/or arthritis, are not conditions under case law that have been found to be capable of lay observation.  The determination as to the presence or diagnosis of either disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As the presence or diagnosis of lumbar disc disease, and/or arthritis, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, neither the lumbar disc disease or lumbar arthritis is a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of lumbar disc disease.  Although the Veteran is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has associated lumbar disc disease to an injury in service.  

As the preponderance of the evidence is against finding that the Veteran's arthritis or disc disease of the lumbar spine is related to service, and as arthritis of the lumbar spine did not become manifest to a degree of 10 percent within one year of separation from service, service connection for a lumbar spine disability is denied.


ORDER

Service connection for degenerative joint disease of the left knee is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


